Citation Nr: 1824528	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-27 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to an initial compensable disability rating for a right hip disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to January 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision rendered for the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).

In his November 2013 notice of disagreement, the Veteran indicated that he sought a 100 percent disability rating due to the totality of his injuries.   The Board finds that a claim for TDIU was reasonably raised by the record during the course of the appeal for increased rating and that claim is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran last underwent VA examination in July 2010.  This examination was conducted in connection with the Veteran's original claim for service connection for the right hip disability.  It was noted that while on active duty, the Veteran fell down a flight of stairs, injuring himself.  The examiner provided a diagnosis of right gluteal muscle chronic myofascial contusion and strain with mild right radiographic hip joint degenerative joint disease.  The examiner opined that the degenerative joint disease was most likely age-typical and probably not related to the in-service injury.  However, the examiner opined that it was at least as likely as not that the right gluteal muscle was contused by the Veteran' s in-service injury.

In May 2013, the RO granted service connection for right gluteal muscle chronic myofascial contusion, claimed as a right hip condition.  The RO assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5399-5252, for impairment of flexion of the thigh.  The hyphenated DC indicates that the Veteran has a disability rated by analogy.  Pursuant to Diagnostic Code 5252, a 10 percent evaluation is warranted for flexion of the thigh limited to 45 degrees.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2012). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board questions the use of Diagnostic Code 5252, which is essentially an orthopedic Diagnostic Code, to evaluate what appears to be a muscle/soft tissue/sensory disability.  The VA examination of record was an orthopedic examination, and as such, has not fully contemplated the Veteran's symptoms.  As such, a more comprehensive VA examination of the right hip pathology is indicated.

Further, the Veteran last underwent VA examination in connection with this claim in July 2010.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  As such, after obtaining the Veteran's updated treatment records, the Veteran should be afforded an updated VA examination that reflects the current symptomatology reflected by his right hip disability.

The RO has not yet considered the claim of entitlement to TDIU.  Thus, the Board finds that, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, the RO should adjudicate that matter in the first instance, to avoid any prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for TDIU.

2.  Send to the Veteran and representative a letter requesting that the Veteran furnish any additional information or evidence pertinent to the claim for TDIU.  The letter should specifically notify the Veteran of the criteria to establish entitlement to a TDIU.

3.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding records.  All attempts to locate these records must be documented in the claims folder.

4.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right hip disability.  The entire claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail. 

Concerning the right hip:

a.  The examiner should specifically state extension and flexion range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used;

b.  The examiner should indicate if there is any limitation of abduction, adduction, or rotation of the right leg;

c.  The examiner should comment on whether the right hip disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected right hip (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms); and

d.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

e.  The examiner should identify any muscle and peripheral nerve symptoms specifically associated with the Veteran's right gluteal muscle chronic myofascial contusion.  A complete rationale for any opinions expressed must be provided. All impairment and functional limitations caused by this pathology should be specifically set out and differentiated from any other pathology of the right hip, to the extent possible.

The medical and lay evidence of record should be taken into account and rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  If any inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

5.  Thereafter, the Veteran's claims must be re-adjudicated in light of a review of the entire claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




